DETAILED ACTION
This is the first action on the merits for application 16585390 filed on 09/27/2019. Claims 1-21 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 has been considered by the examiner.

Election/Restrictions
The restriction requirement sent out on 12/30/2020 has been withdrawn due to elected species encompassing all the limitations of claims 1-21.

Specification
	The disclosure is objected to because of the following informalities: the abstract includes implied phrases. The phrase “the present disclosure is directed to” is implied by the application filing. See MPEP 608.01(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US 20180147939)
Sharma discloses:
Regarding claim 1, an active transfer case (Fig.9, 14f) configured for use in a 4WD motor vehicle to permit "on-demand" transfer of drive torque from a powertrain (12, Fig.1; see ¶ [0044]) to front (18, Fig.1) and rear drivelines (16, Fig.1) comprising: 
an input shaft (422) adapted to receive drive torque from the powertrain;
a rear output shaft (424) adapted for connection to the rear driveline and configured to be driven by the input shaft; 
a front output shaft (432) adapted for connection to the front driveline;
a transfer mechanism (430) driven by one of the front and rear output shafts;
a multi-plate clutch assembly (458, fig.11) disposed between the transfer mechanism and the other one of the front and rear output shafts; 
a clutch actuation mechanism (416 includes ball ramp unit 560, 562) operable to selectively apply a clutch engagement force to the clutch assembly (see ¶ [0077]); 
a power-operated clutch actuator (438) operable to actuate the clutch actuation mechanism (see ¶ [0087]); 
a power-operated actuator brake (640) operable to selectively brake a moveable component associated with one of the clutch actuation mechanism and the clutch actuator (see ¶ [0084]); and 
a control system (56) operable to control coordinated actuation of both the clutch actuator and the actuator brake (see ¶ [0083], ECU actuating electric motor 500; when motor 500 is energized to actuate clutch and brake), wherein the control system is configured to conduct a preemptive or "active" brake functionality check to determine the functionality of the actuator brake (see ¶ [0080]-[0084]; mode signal delivered to ECU 56 by mode selector 60). 
2, the active transfer case of claim 1, wherein the power-operated clutch actuator includes an electric motor (500) having a motor shaft (502) operable to drive the clutch actuation mechanism (¶ [0073]), and wherein the power-operated actuator brake is operable in a power-on released state to permit rotation of the motor shaft and in a power-off engaged state to brake rotation of the motor shaft (¶ [0084]). 

Regarding claim 3, wherein the active brake functionality check includes energizing the electric motor while the actuator brake is maintained in its power-off engaged state (¶[0084]) and detecting whether the motor shaft has rotated from its braked position (520; angular position is mounted to end portion of shaft 502 to detect angular position of the shaft, see ¶ [0073]).

Regarding claim 11, an active transfer case (Fig.9, 14f) configured for use in a 4WD motor vehicle to permit "on-demand" transfer of drive torque from a powertrain (12, Fig.1; see ¶ [0044]) to front (18, Fig.1) and rear drivelines (16, Fig.1) comprising:
an input shaft (422) adapted to receive drive torque from the powertrain;
a rear output shaft (424) adapted for connection to the rear driveline and configured to be driven by the input shaft; 
a front output shaft (432) adapted for connection to the front driveline; 
a transfer mechanism (430) driven by one of the front and rear output shafts; 
a clutch assembly (458) disposed between the transfer mechanism and the other one of the front and rear output shafts;
a clutch actuation mechanism (416) operable to selectively apply a clutch engagement force to the clutch assembly (¶ [0077]); 
a power-operated clutch actuator (438) operable to actuate the clutch actuation mechanism (see ¶ [0087]); 

wherein the power-operated actuator brake is operable in a power-on released state to permit movement of the moveable component and in a power-off engaged state to brake movement of the moveable component (see ¶ [0084]); and
a control system (56) configured to conduct an "active" brake functionality check to by energizing the power-operated clutch actuator while the actuator brake is maintained in a power-off engaged state and detecting movement of the moveable component from a braked position (see ¶ [0080]-[0084]; mode signal delivered to ECU 56 by mode selector 60). 

 Regarding claim 12, the active transfer case of Claim 11, wherein the power-operated clutch actuator includes an electric motor (500) and the moveable component includes an armature shaft operable by the electric motor to drive the clutch actuation mechanism(¶ [0073]), and wherein the active brake functionality check includes energizing the electric motor while the actuator brake is maintained in its power-off engaged state(¶[0084]) and detecting whether the armature shaft has rotated from its braked position (520; angular position is mounted to end portion of shaft 502 to detect angular position of the shaft, see ¶ [0073]).

Allowable Subject Matter
Claim 21 is allowed.  
Claims 4-10, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mcnally (US 20160363201) discloses transfer case with input shaft receive drive torque from power train, rear output shaft, rear driveline, friction clutch see Figs.1-3.
Mueller (US 20050096172) discloses transfer case with input shaft receive drive torque from power train, rear output shaft, rear driveline, and friction clutch see Figs.1-4.  
Mueller (US 7399251) discloses transfer case mode clutch actuation mechanism SEE Figs.1-13F.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659